                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALPHONSON V. FRAZIER II,                                  8:20CV384

                   Plaintiff,
                                                      MEMORANDUM
       vs.                                             AND ORDER

STATE OF NEBRASKA,

                   Defendant.


       Plaintiff has filed a second “Amended Rule 60 Motion for Relief from
Judgment” (Filing 16), which, except for its lack of attachments, appears to be a
duplicate of the “Amended Rule 60 Motion for Relief from Judgment” he filed on
May 4, 2021 (Filing 13). That filing was denied for the same reasons as Plaintiff’s
original “Rule 60 Motion for Relief from Judgment” (Filing 10). See Memoranda
and Orders entered on May 4, 2021 (Filings 14, 15). The pending motion likewise
will be denied for the reasons stated in Filing 14.

     IT IS THEREFORE ORDERED that Plaintiff’s second “Amended Rule 60
Motion for Relief from Judgment” (Filing 16) is denied in all respects.

      Dated this 6th day of May, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
